Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a final Office Action on the merits. Therefore Claims 1, 3, 5, 6, 8-16, and 18-20, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 20150046515), in view of Christie (US 9591339), in view of Hegeman et al. (US 20140019261), in view of Gibbs et al. (US 20090133059), in view of Amit et al. (US 20130325585), and further in view of Lewis et al. (US 11062358). 
Claim 1:
 Pei discloses
	A method comprising:
maintaining, at an online system, sponsored content items, each sponsored content item including content for presentation and a bid amount specifying an amount of compensation provided to the online system;
(see Pei emphasis added [0082] “The unified social content platform 110 can incorporate as an organic block or call as a separate block a targeted sponsored content platform 114. The targeted sponsored content platform 114 can be configured to select various forms of sponsored social network content for displaying to particular users and members of the social network based on various criteria, as disclosed herein. In various examples, the targeted sponsored content platform 114 may compare a sponsored content profile against some or all of a user or member profile, a newsfeed position criterion or criteria, and a sponsored content bid..”
receiving, at the online system, a request for a feed of content from a client device associated with a user of the online system;
request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. In various examples, if sponsored content that meets the position criteria is not available then the position may be filled with organic content or left unfilled. In various examples, position criteria may correspond to different positions depending on factors such as the type of user device the newsfeed is to be displayed on.
retrieving characteristics of the user maintained by the online system;
(see Pei [0028] “… all or certain classifications of sponsored content may be presented to users based on a relevance of the sponsored content to the user. See, e.g., U.S. patent application Ser. No. 13/679,765, "USER CHARACTERISTICS-BASED SPONSORED JOB POSTINGS,"”).
retrieving organic content items maintained by the online system for the user for which the online system does not receive compensation for presenting to the user;
(see Pei [0014]… In various examples, if sponsored content that meets the position criteria is not available then the position may be filled with organic content or left unfilled.
selecting a set of organic content items by applying one or more selection processes to characteristics of the organic content items and the retrieved characteristics of the user;
(see Pei [0013] A user interface for a social network may conventionally include a sequential list social network content that is prominently displayed and organized to allow users of the social network to scan through social network content. Sometimes referred to as a "newsfeed", the list may be ordered based on a variety of factors, including the time the content was generated and relevance to the user of the social network to whom the newsfeed is displayed. .. a social network newsfeed may advantageously maintain a large amount of organic content in the newsfeed while interspersing sponsored content in places and in amounts that may be visible but not overwhelming)
Pei does not disclose
generating the feed of content including organic content items of the set in positions relative to each other by the online system and not including one or more sponsored content items;
transmitting the feed of content not including one or more sponsored content items from the online system to the client device associated with the user;
determining expected values to the online system of presenting content included in each of at least a set of sponsored content items based on bid amounts included in each sponsored content item of the set of sponsored content items and characteristics of the user;
selecting a sponsored content item for inclusion in a position of the feed of content relative to positions of one or more organic content items included in the feed based on expected values of the sponsored content items and a position discount of the position after transmitting the feed of content including the organic content items of the set and not including one or more sponsored content items to the client device associated with the user to the client device associated with the user; 
the position discount reflecting a decrease in expected user interaction with the sponsored content item when presented in the position relative to presentation of the sponsored content item in a reference position of the feed of content
transmitting the selected sponsored content item to the client device for inclusion in the position of the feed of content previously transmitted to the client device associated with the user and instructions for displaying the selected sponsored content item in the position of the feed of content in conjunction with display of the one or more organic content items included in the feed of content based on positions of the feed of content previously presented to the user by the client device, causing the client device to identify an ending position of the feed of content displayed to the user by the client device and to insert the selected sponsored content item in a position of the feed subsequent to the identified ending position of the feed of content.
Christie teaches
generating the feed of content including organic content items of the set in positions relative to each other by the online system and not including one or more sponsored content items; transmitting the feed of content not including one or more sponsored content items from the online system to the client device associated with the user;
(see Christie FIG 24 at 2406 which depicts Netflix videos with and without ads, and FIG 18 which depicts Madman videos in positions relative to each other so that users could see the order of episodes).
Therefore, from the teaching of Christie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei to include the above claim elements as taught by Christie in provide users with the option of getting video content without ads and subsequent to the ending of one feed of content.
Hegeman teaches
determining expected values to the online system of presenting content included in each of at least a set of sponsored content items based on bid amounts included in each sponsored content item of the set of sponsored content items and characteristics of the user after transmitting the feed of content to the client device associated with the user; 
(see Hegeman 
[0080] which discusses the dynamic nature of sponsored stories [ads] so that [ads are added to newsfeeds dynamically via “As sponsored stories and organic stories are included in the newsfeed, the system 100 tracks the percentage of the newsfeed comprising sponsored stories. If the percentage approaches a threshold value, the social networking system 100 modifies the magnitude of the conversion factor to keep the percentage of the newsfeed that is sponsored stories within the designated range. For example, as the newsfeed approaches 10% sponsored stories, the magnitude of the conversion factor is decreased to reduce the likelihood that subsequent sponsored stories are included in the newsfeed“
FIG. 4 at 425 where organic stories are generated, 435 where ads are generated, 445 where the ads are combined with organic stories, and 450,455 where the combined newsfeed is sent and presented
[0055]… the ad server 340 determines the revenue contribution for sponsored stories based on the bid amount identified by ad requests associated with the sponsored stories. The ad server 340 may determine an expected value to the social networking system 100 of a sponsored story and use the expected value to determine the revenue contribution. For example, an expected value for a sponsored story is determined by multiplying a bid amount associated with the sponsored story by an advertiser by a probability that a user will access the sponsored story

Therefore, from the teaching of Hegeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Christie to include the above claim elements as taught by Hegeman in order to tie user interaction and ad performance to bid pricing.
Gibbs teaches
selecting a sponsored content item for inclusion in a position of the feed of content relative to positions of one or more organic content items included in the feed based on expected values of the sponsored content items and a position discount of the position after transmitting the feed of content including the organic content items of the set and not including one or more sponsored content items to the client device associated with the user to the client device associated with the user; 
(see Gibbs [0080] which discusses video feeds [linear fashion content] to users via “the selected pieces of video content are presented to the device user(s) in a linear fashion, e.g., one at a time or a few at a time“, ads are only later provided as indicated in [0083] at specific intervals [commercial breaks]).
Therefore, from the teaching of Gibbs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Christie and Hegeman to include the above claim elements as taught by Gibbs in order to ensure users get the video content the request and are satisfied with the content before introducing ads.
Amit teaches
the position discount reflecting a decrease in expected user interaction with the sponsored content item when presented in the position relative to presentation of the sponsored content item in a reference position of the feed of content
(see Amit [0019, 0031] which discuss position discount [discount curves] based on ad placement and user engagement impacts [ responses, weights, etc.])
Therefore, from the teaching of Amit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Christie, Hegeman and Gibbs to include the above claim elements as taught by Amit in order to ensure the impact of ads on users is taken into account when presenting content feeds.
Lewis teaches
transmitting the selected sponsored content item to the client device for inclusion in the position of the feed of content previously transmitted to the client device associated with the user and instructions for displaying the selected sponsored content item in the position of the feed of content in conjunction with display of the one or more organic content items included in the feed of content in other positions in the feed of content based on positions of the feed of content previously displayed to the user by the client device, causing the client device to identify an ending position of the feed of content displayed to the user by the client device and to insert the selected sponsored content item in a position of the feed subsequent to the identified ending position of the feed of content in response to determining the position of the feed of content previously transmitted to the client device associated with the user has previously been presented to the user



Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Christie, Hegeman, Gibbs and Amit to include the above claim elements as taught by Lewis in order to ensure the companion ads are strategically placed at the end of content feeds.
Claim 3:
Pei discloses
the instructions comprise one or more content policies restricting positioning of the sponsored content item within the feed of content relative to organic content items included in the feed of content.
(see Pei [0037]…numbered (1st, 5th, last) position pricing, scoring and thresholds as “policies” for controlling and restricting positioning) via the first position 202(1), fifth position 202(5), and tenth position 202(10) are eligible for sponsored content, with the first position 202(1) having a threshold of one hundred ten (110), the fifth position 202(5) having a threshold of one hundred (100) and the tenth position having a threshold of eighty (80) ).
Claim 5:
Pei discloses
generating the feed of content including organic content items of the set in positions relative to each other comprises: determining values to the online system of presenting each of the set of organic content items, a value to the online system of presenting an organic content item of the set based on an expected amount of user interaction with the organic content item of the set; and
(see Pei [0025] The positions 202 within the newsfeeds 200A, 200B may correspond to one another, resulting in an assignment to one position, e.g., the third position 202(3), being operable in both newsfeeds 200A, 200B. The targeted sponsored content platform 114 may conduct tests between newsfeeds 200A, 200B, for instance determining whether the third position 202(3) produces different user interactions with content in one newsfeed 200 but not the other).
(see Pei [0037]…numbered (1st, 5th, last) position pricing, scoring and thresholds) via the first position 202(1), fifth position 202(5), and tenth position 202(10) are eligible for sponsored content, with the first position 202(1) having a threshold of one hundred ten (110), the fifth position 202(5) having a threshold of one hundred (100) and the tenth position having a threshold of eighty (80) ).
generating the feed of content by including organic content items of the set in positions relative to each other based on the values to the online system of presenting each of the set of organic content items.
(see Pei [0037 above and 0022]… The positions 202 may have a maximum number of sponsored content positions. For instance, starting from the first position 202(1), the positions 202 may be filled by the best-suited content but, upon the maximum number of sponsored content positions 202 having been filled – hence sponsored content added at the end position)


Claims 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 20150046515), in view of Christie (US 9591339), and further in view of Lewis et al. (US 11062358). 
Claim 6:
Pei discloses 
A method comprising:
transmitting a request for a feed of content from a client device to an online system, the request identifying a user of the online system and the feed of content;
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. … position criteria may correspond to different positions depending on factors such as the type of user device the newsfeed is to be displayed on.
[0076 and FIG. 5] for device id localization…”The summarizer module 514 can, in certain examples, create a body for display, such as upon having identified the body. The summarizer module 514 can decorate an activity view, such as on a user device 102, with locale-dependent views of entities, such as members, companies, and so forth“).
receiving the feed of content from the online system, the feed of content including organic content items in positions relative to each other;
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria)
presenting, by the client device, the feed of content including the organic content items in the positions relative to each other;
request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. In various examples, if sponsored content that meets the position criteria is not available then the position may be filled with organic content …position criteria may correspond to different positions depending on factors such as the type of user device the newsfeed is to be displayed on).
receiving a sponsored content item from the online system for presentation in a position of the feed of content after presenting the feed of content including the organic content items, the sponsored content item including a bid amount specifying an amount of compensation provided to the online system and content for presentation;
(see Pei [0088]… the targeted sponsored content platform identifies a sponsored content item of a plurality of sponsored content items stored on a database based, at least in part, on characteristic of the sponsored content item meeting the position criterion and a bid associated with the sponsored content item
see Pei emphasis added [0082] “The unified social content platform 110 can incorporate as an organic block or call as a separate block a targeted sponsored content platform 114. The targeted sponsored content platform 114 can be configured to select various forms of sponsored social network content for displaying to particular users and members of the social network based on various criteria, as disclosed herein. In various examples, the targeted sponsored content platform 114 may compare a sponsored content profile against some or all of a user or member profile, a newsfeed position criterion or criteria, and a sponsored content bid..”)
presenting the modified feed of content by the client device.
Pei does not disclose
modifying, by the client device, the feed of content to include the content from the sponsored content item in the position of the feed of content previously transmitted to the client device associated with the user and instructions for including the selected sponsored content item in the position of the feed of content in conjunction with the one or more organic content items included in the feed of content based on positions of the feed of content previously presented to the user by the client device by:
identifing an ending position of the feed of content presented to the user by the client device; and inserting the content from the sponsored content item in a position of the feed subsequent to the identified ending position of the feed of content.
Christie teaches
modifying, by the client device, the feed of content to include the content from the sponsored content item in the position of the feed of content previously transmitted to the client device associated with the user and instructions for including the selected sponsored content item in the position of the feed of content in conjunction with the one or more organic content items included in the feed of content based on positions of the feed of content previously presented to the user by the client device by:


see Christie col 16, lines 55-62 and FIG 17, which discuss and depict transmission of content in positions and positions of feed subsequent to ending positions via, “The display of such recommendations may be initiated directly via a remote control key press, or could be initiated automatically (e.g., at the end of the television program currently displayed). In the example shown, a variety of content is depicted as being currently available for viewing. In particular, three different television series are shown as being available“)
Therefore, from the teaching of Christie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei to include the above claim elements as taught by Christie in order to ensure the impact of ads on users is taken into account when presenting content feeds.
Lewis teaches
identifing an ending position of the feed of content presented to the user by the client device in response to determining the position of the feed of content previously transmitted to the client device associated with the user has previously been presented to the user; and inserting the content from the sponsored content item in a position of the feed subsequent to the identified ending position of the feed of content. 
(see Lewis Col 3, lines 66-68 and col 4 lines 1-5 discusses previously consumed media and its impact of auxiliary content such as companion ads via..”…. as the user continues to consume new content within the feed, companion advertisements that were integrated into the user interface in association with a previously consumed media item may not be relevant the user. Accordingly, mechanisms are needed for determining which companion advertisements to display and when to display them”

Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Christie to include the above claim elements as taught by Lewis in order to ensure the companion ads are strategically placed at the end of content feeds.
Claims 8, 18:
Pei discloses 
modifying, by the client device, the feed of content to include the content from the sponsored content item comprises: determining the position in the feed of content for presenting the content from the sponsored content item has been presented; 
(see Pei [0037]…numbered (1st, 5th, last) position pricing, scoring and thresholds) via the first position 202(1), fifth position 202(5), and tenth position 202(10) are eligible for sponsored content, with the first position 202(1) having a threshold of one hundred ten (110), the fifth position 202(5) having a threshold of one hundred (100) and the tenth position having a threshold of eighty (80) ).
[0022]… The positions 202 may have a maximum number of sponsored content positions. For instance, starting from the first position 202(1), the positions 202 may be filled by the best-suited content
identifying an alternative position in the feed of content that has not been presented; modifying the feed of content to include the content from the sponsored content item in the alternative position.
(see Pei [0037 above and 0022]… The positions 202 may have a maximum number of sponsored content positions. For instance, starting from the first position 202(1), the positions 202 may be filled by the best-suited content but, upon the maximum number of sponsored content positions 202 having been filled, the remainder of the positions 202 may be filled with organic content)
Claims 9, 19:
Pei discloses 
identifying the alternative position in the feed of content that has not been presented comprises: obtaining one or more content policies restricting positioning of the sponsored content item within the feed of content; and determining the alternative position in the feed of content that has not been presented subject to the one or more content policies.
(see Pei [0037]…numbered (1st, 5th, last) position pricing, scoring and thresholds as “policies” for controlling and restricting positioning) via the first position 202(1), fifth position 202(5), and tenth position 202(10) are eligible for sponsored content, with the first position 202(1) having a threshold of one hundred ten (110), the fifth position 202(5) having a threshold of one hundred (100) and the tenth position having a threshold of eighty (80) ).
Claim 10:
Pei discloses 
obtaining one or more content policies restricting positioning of the sponsored content item within the feed of content comprises: retrieving one or more content policies restricting positioning of the sponsored content item within the feed of content from the client device.
(see Pei [0037]…numbered (1st, 5th, last) position pricing, scoring and thresholds as “policies” for controlling and restricting positioning) via the first position 202(1), fifth position 202(5), and tenth position 202(10) are eligible for sponsored content, with the first position 202(1) having a threshold of one hundred ten (110), the fifth position 202(5) having a threshold of one hundred (100) and the tenth position having a threshold of eighty (80) ).
Claim 11:
Pei discloses 
the one or more content policies were received by the client device from the online system with the content from the sponsored content item.
(see Pei [0018… [0017, and 0037 above] The server 104 includes a unified social content platform 110, a processor 112, a targeted social content platform 114, a database 116, and a transmitter 118 configured to transmit data to user devices 102 via the network 106. The unified social content platform 110 can store and access social network information on the electronic storage devices, can reside on the electronic storage devices, and can utilize or be provided by the processor. The targeted sponsored content platform 114 can provision content according to a sponsored content campaign. The database 116 can store information related to the social network, such as to the provision of the sponsored content campaign).
Claim 12:
Pei discloses 
modifying, by the client device, the feed of content to include the content from the sponsored content item comprises: obtaining one or more content policies restricting positioning of the sponsored content item within the feed of content; and determining the position in the feed of content to include the content from the sponsored content item by applying the one or more content policies to the feed of content.
(see Pei [0037]…numbered (1st, 5th, last) position pricing, scoring and thresholds as “policies” for controlling and restricting positioning) via the first position 202(1), fifth position 202(5), and tenth position 202(10) are eligible for sponsored content, with the first position 202(1) having a threshold of one hundred ten (110), the fifth position 202(5) having a threshold of one hundred (100) and the tenth position having a threshold of eighty (80) ).
[0022]… The positions 202 may have a maximum number of sponsored content positions. For instance, starting from the first position 202(1), the positions 202 may be filled by the best-suited content but, upon the maximum number of sponsored content positions 202 having been filled, the remainder of the positions 202 may be filled with organic content)
Claims 13, 20:
Pei discloses 
modifying, by the client device, the feed of content to include the content from the sponsored content item comprises:
determining not to include the content from the sponsored content item in the feed of content based on one or more characteristics of the feed of content.
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. In various examples, if sponsored content that meets the position criteria is not available then the position may be filled with organic content (instead of sponsored content).
Claim 14:
Pei discloses 
a characteristic of the feed of content is selected from a group consisting of: an amount of the feed of content presented to the user, actions performed by the user with the feed of content, and any combination thereof.
(see Pei [0025] The positions 202 within the newsfeeds 200A, 200B may correspond to one another, resulting in an assignment to one position, e.g., the third position 202(3), being operable in both newsfeeds 200A, 200B. The targeted sponsored content platform 114 may conduct tests between newsfeeds 200A, 200B, for instance determining whether the third position 202(3) produces different user interactions with content in one newsfeed 200 but not the other).
Claim 16:
Pei discloses 
A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
transmit a request for a feed of content from a client device to an online system, the request identifying a user of the online system and the feed of content;
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. … position criteria may correspond to different positions depending on factors such as the type of user device the newsfeed is to be displayed on.

receive the feed of content from the online system, the feed of content including organic content items in positions relative to each other;
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria)
present, by the client device, the feed of content including the organic content items in the positions relative to each other;
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. In various examples, if sponsored content that meets the position criteria is not available then the position may be filled with organic content …position criteria may correspond to different positions depending on factors such as the type of user device the newsfeed is to be displayed on).
receiving a sponsored content item from the online system for presentation in a position of the feed of content after presenting the feed of content including the organic content items, the sponsored content item including a bid amount specifying an amount of compensation provided to the online system and content for presentation;
(see Pei [0088]… the targeted sponsored content platform identifies a sponsored content item of a plurality of sponsored content items stored on a database based, at least in part, on characteristic of the sponsored content item meeting the position criterion and a bid associated with the sponsored content item
incorporate as an organic block or call as a separate block a targeted sponsored content platform 114. The targeted sponsored content platform 114 can be configured to select various forms of sponsored social network content for displaying to particular users and members of the social network based on various criteria, as disclosed herein. In various examples, the targeted sponsored content platform 114 may compare a sponsored content profile against some or all of a user or member profile, a nesfeed position criterion or criteria, and a sponsored content bid..”)
present the modified feed of content by the client device.
(see Pei …[0014] A platform that provides content for the newsfeed may request sponsored content that meets the position criteria, whereupon a sponsored content platform may identify and transmit a sponsored content item that meets the position criteria. In various examples, if sponsored content that meets the position criteria is not available then the position may be filled with organic content …position criteria may correspond to different positions depending on factors such as the type of user device the newsfeed is to be displayed on).
Pei does not disclose
modifying, by the client device, the feed of content to include the content from the sponsored content item in the position of the feed of content previously transmitted to the client device associated with the user and instructions for including the selected sponsored content item in the position of the feed of content in conjunction with the one or more organic content items included in the feed of content based on positions of the feed of content previously presented to the user by the client device by:
identifing an ending position of the feed of content presented to the user by the client device; and inserting the content from the sponsored content item in a position of the feed subsequent to the identified ending position of the feed of content.
Christie teaches
modifying, by the client device, the feed of content to include the content from the sponsored content item in the position of the feed of content previously transmitted to the client device associated with the user and instructions for including the selected sponsored content item in the position of the feed of content in conjunction with the one or more organic content items included in the feed of content based on positions of the feed of content previously presented to the user by the client device 
(see Christie FIG 24 at 2406 which depicts Netflix videos with and without ads, and FIG 18 which depicts Madman videos in positions relative to each other so that users could see the order of episodes…
see Christie col 16, lines 55-62 and FIG 17, which discuss and depict transmission of content in positions and positions of feed subsequent to ending positions via, “The display of such recommendations may be initiated directly via a remote control key press, or could be initiated automatically (e.g., at the end of the television program currently displayed). In the example shown, a variety of content is depicted as being currently available for viewing. In particular, three different television series are shown as being available“)
Therefore, from the teaching of Christie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei to include the above claim elements as taught by Christie in order to ensure the impact of ads on users is taken into account when presenting content feeds.
Lewis teaches
identifing an ending position of the feed of content presented to the user by the client device in response to determining the position of the feed of content previously transmitted to the client device associated with the user has previously been presented to the user; and inserting the content from the sponsored content item in a position of the feed subsequent to the identified ending position of the feed of content. 

Col 19, lines 54-61 discusses auxiliary content such as companion ads that are played at the end of a media item [feed] via, “the auxiliary content item can be configured to remain within the dynamic graphical user interface after the core media item finishes playing and/or is dismissed. In other embodiments, server interface component 112 and/or client interface component 124 can be configured to effectuate the integration of an auxiliary content item into the dynamic graphical user interface after the core media item finishes playing“)
Therefore, from the teaching of Lewis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Christie to include the above claim elements as taught by Lewis in order to ensure the companion ads are strategically placed at the end of content feeds
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 20150046515), in view of Christie (US 9591339), and further in view of Lewis et al. (US 11062358), and further in view of Patel et al. (US 20140108145). 
	Claim 15:
The Combination of Pei and Amit does not disclose
modifying, by the client device, the feed of content to include the content from the sponsored content item further comprises: transmitting a notification to the online system that the sponsored content item was not included in the feed of content.
Patel teaches
modifying, by the client device, the feed of content to include the content from the sponsored content item further comprises: transmitting a notification to the online system that the sponsored content item was not included in the feed of content.
(see Patel [0074]… When the content item modifier 122 determines that no row in the feed 252 would be identified using the matching function, the content item modifier 122 can provide an alert to the advertiser informing the advertiser that the matching function is invalid).
Therefore, from the teaching of Patel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content system of Pei in view of Amit to include the above claim elements as taught by Patel in order to keep advertisers informed of ad campaign status.
Response to Arguments
Applicant’s arguments and amendments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.


/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681


	
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681